Title: To George Washington from Samuel Osgood, 11 July 1791
From: Osgood, Samuel
To: Washington, George



Sir
Philadelphia July 11th 1791.

In the Execution of the Duties incumbent on the Postmaster General, I am sensible from Experience of the Propriety of his residing at the Seat of Government.
From a Consideration of the Inconveniences that would result to me by a Removal to Philadelphia, I am induced to make a Resignation of the Office of Postmaster General with which you were pleased to honor me, and for which, I beg leave to make my most grateful Acknowledgements. Whenever a Successor may be appointed, I shall be ready to deliver over the Office.
Permit me, Sir, to mention Mr Burrall, who has been my Assistant in the Office; His Knowledge of the Business of the Department—His attention & Accuracy in keeping the Accounts of the

same, as well as his long Services in other Departments under the late Congress of the united States, are Circumstances in his favor, which, I have no doubt, will have that weight given to them, which they may Justly merit.
sincerely wishing you a long & prosperous Continuance in your present important and arduous Station. I have the honor to be With the greatest Respect Sir, your most obedient Servant

Samuel Osgood

